Citation Nr: 0827555	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  05-03 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post-operative reconstruction of the anterior cruciate 
ligament (ACL) of the left knee, currently rated as 20 
percent disabling, on the basis of recurrent subluxation 
and/or lateral instability. 

2.  Entitlement to an increased rating for service-connected 
traumatic arthritis of the left knee, currently rated as 10 
percent disabling, on the basis of limitation of motion of 
the left knee. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at law


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from April 1989 to April 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, wherein the RO denied increased ratings for 
service-connected post-operative ACL reconstruction of the 
left knee, rated 20 percent disabling on the basis of both 
recurrent subluxation/lateral instability, and traumatic 
arthritis of the left knee, rated as 10 percent disabling, on 
the basis of limitation of motion

In correspondence to the RO, dated in August 2005 and August 
2006, the veteran appeared to submit an informal claim for an 
extension of the delimiting date for the use of his education 
benefits and requested a total rating based on unemployables 
due to service-connected disability (TDIU), respectively.  
The Board refers these issues to the RO for appropriate 
action.  

The veteran appealed a December 2006 Board decision that 
denied entitlement to increased evaluations for the above-
referenced left knee disabilities to the United States Court 
of Appeals for Veterans Claims (Court).  In January 2008, the 
veteran's attorney and a representative of the VA Office of 
General Counsel, on behalf of the Secretary, filed a Joint 
Motion for Remand (Joint Motion).  In a January 2008 Order, 
the Court granted the motion, vacated the Board's December 
2006 decision, wherein the Board denied an increased 
evaluation in excess of 20 percent for post-operative 
reconstruction of the anterior cruciate ligament (ACL) of the 
left knee, rated on the basis of recurrent subluxation and/or 
lateral instability, and awarded a 30 percent evaluation to 
the service-connected traumatic arthritis of the left knee, 
rated on the basis of limitation of motion of the left knee, 
and remanded the matter to the Board for action consistent 
with the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The record reflects that subsequent to certification to the 
Board in October 2006, the veteran submitted additional 
evidence directly to the Board in November 2006 that was not 
of record at the time the RO issued its August 2006 
supplemental statement of the case (SSOC).  The additional 
evidence consists of VA outpatient reports, dated from 
January 2005 to September 2006, reflecting that the veteran 
continued to seek treatment for his service-connected left 
knee disability..  The additional evidence-received by the 
Board in November 2006-was not accompanied by a signed waiver 
of RO jurisdiction, which is required to authorize the Board 
to consider such evidence, in the first instance.  See 38 
C.F.R. § 20.1304(c) (2007).  Under these circumstances, the 
Board must remand the matter to the RO for consideration of 
the claim in light of the additional evidence received, in 
the first instance, and for issuance of a SSOC reflecting 
such consideration.

Given the passage of time since VA examined the veteran's 
left knee in July 2006, the veteran's continuous treatment 
for his left knee, along with the veteran's attorney's 
requested for a current VA examination of the appellant's 
left knee (see, July 2008 written argument by the veteran's 
attorney to VA), which should also provide an assessment of 
functional losses in terms of additional limitation of motion 
of the left knee, is warranted prior to final appellate 
review of the instant increased evaluation claims.  38 C.F.R. 
§§ 4.40, 4.45 (2007); Deluca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request 
that he identify all VA and non-VA 
health care providers, other than those 
already associated with the claims 
folder, that have treated him for his 
left knee since September 2006.  The 
aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  After completion of the foregoing, 
schedule the veteran for a VA orthopedic 
examination, to determine the current 
severity of his service-connected left 
knee.  All necessary studies and tests 
should be undertaken.  The claims folder, 
should be made available to the examiner 
prior to the examination.  The examiner 
is also asked to obtain X-ray studies of 
the left knee unless the examiner finds 
that a medical reason exists not to 
obtain such study.  The examiner should 
opine whether the veteran's service-
connected service-connected post-
operative reconstruction of the ACL of 
the left knee, rated on the basis of 
recurrent subluxation and/or lateral 
instability, results in disability which 
is more closely approximated to mild, 
moderate or severe recurrent subluxation 
or lateral instability under Diagnostic 
Code 5257. 
    
The examiner should also set forth the 
veteran's range of motion of the left 
knee.  In reporting the results of 
range of motion testing in degrees, the 
examiner should specifically identify 
motion accompanied by pain.  The 
examiner should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain. 
Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement, and excess fatigability on 
use of the feet should be described. To 
the extent possible, the functional 
impairment due to incoordination, 
weakened movement, and excess 
fatigability should be assessed in 
terms of additional degrees of 
limitation of motion of the left knee
The examiner should also express an 
opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during 
flare-ups (if the veteran describes 
flare-ups) of the left knee, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion.
    
In determining the foregoing, the VA 
examiner is specifically requested to 
reconcile any clinical discrepancies 
found upon physical evaluation of the 
veteran's left knee with those 
described by the VA examiner in July 
2006.  (see, July 2006 VA orthopedic 
examination report).  The VA examiner 
must provide a detailed rationale for 
all medical opinions.
    
3.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
increased ratings in excess of 20 and 10 
percent for service-connected connected 
post-operative reconstruction of the ACL 
of the left knee, rated on the basis of 
recurrent subluxation and/or lateral 
instability, and service-connected 
traumatic arthritis of the left knee, 
rated on the basis of limitation of 
motion of the left knee, respectively.  
All applicable laws, regulations, and 
Diagnostic Codes should be considered.  

Also, continuing consideration is 
necessary as to whether the ratings for 
the veteran's service-connected left knee 
disabilities should be "staged."  See,
Hart v. Mansfield, 21 Vet. App. 505 
(2007).  If any benefit sought on appeal 
remains denied, the veteran and his 
attorney should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his 
increased evaluation claims.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).
No action is required of the appellant until further notice.  
The Board takes this opportunity to advise the appellant that 
the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for 
a comprehensive and correct adjudication of his increased 
evaluation claims.  His cooperation in VA's efforts to 
develop his claims, including reporting for any scheduled VA 
examination, is both critical and appreciated.  The appellant 
is also advised that failure to report for the scheduled 
examination may result in the denial of his increased 
evaluation claims.  38 C.F.R. § 3.655 (2007).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006)



    

